DETAILED ACTION
The present application and its arguments have been reviewed and currently claims 1-5, 7-10, 12-18, 21-25 are pending while claims 6, 11, 19, and 20 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-18 and 20-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 21, the limitation “a weld location” is unclear to the examiner if “a weld location” is a new limitation or if it depends on the “weld location” of claim 16. In addition, the limitation “the weld location” in line 3 of claim 21 is unclear if it depends to the weld location of claim 16 or 21. 
To proceed with examination, the limitation “a weld location” of claim 21 will only be interpreted as the “weld location” of the second ends of the first and second coupling members as presented in claim 16.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In this case, claim 16 requires a narrower limitation of “weld location … longitudinally offset from a longitudinal center of the recess” while claim 25 requires a broader limitation of “weld location … longitudinally offset from the recess”. Therefore, claim 25 does not further limit the subject matter of claim 16. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (CN-106122613).
Claim 16, Hong discloses: 
A coupling device for joining first and second lined pipes together, the coupling device comprising: 
a first coupling member (5, fig. 1) configured for sealing connection with the first pipe (1, fig. 1) at a first end of the first coupling member; 
a second coupling member (4, fig. 1) configured for sealing connection with the second pipe (2, fig. 1) at a first end of the second coupling member, 
the first and second coupling members being formed for welded connection to each other at a weld location (10, fig. 1) at respective second ends of the first and second coupling members; and 
a heat transfer break void (9, fig. 1) defined entirely within the coupling device; 
wherein the first and second coupling members define a recess (9, fig. 1) sized and shaped to receive a first flange of a first liner and a second flange of a second liner when the first and second coupling members are connected together (see fig. 1, where the recess appears to be sized and shaped to accept a flange from two liners because a gasket 8 is used between the coatings 3 of each pipe and the shape of the recess of the present invention and the prior art appear to be the same), 
wherein the weld location at the second ends of the first and second coupling members is longitudinally offset from a longitudinal center of the recess of the first and second coupling members when the first and second coupling members are connected together (see fig. 1, where the weld location and recess are offset from each other).

	Claim 17, Hong discloses:
The coupling device of claim 16, wherein the heat transfer break void is arranged to underlie the second ends of the first and second coupling members when the first and second coupling members are connected together by welding (see fig. 1, where the void is under the second ends of the first and second coupling members).

	Claim 18, Hong discloses: 
The coupling device of claim 17, wherein the heat transfer break void includes a first portion (see near element 9 in fig. 1) and a second portion (the opposite space to element 9 in fig. 1), 
the first portion being disposed in the first coupling member and the second portion being disposed in the second coupling member (see fig. 1, where both portions of the void are disposed in each first and second coupling members), 
the first and second portions being positioned so that when the first and second coupling members are connected together by welding the first portion and second portion cooperate to form the heat transfer break void (see fig. 1, where both portions combined create a void).

	Claim 25, Hong discloses: 
The coupling device of claim 16, wherein the weld location at the second ends of the first and second coupling members is longitudinally offset from the recess of the first and second coupling members when the first and second coupling members are connected together (see the 112(d) rejection above).

Allowable Subject Matter
Claims 1-5, 7-10, and 12-15 are allowed.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Delbreil (FR-1210063) discloses a similar device comprising a thermal void.
Tubes De La Providence (FR-1431797) discloses a similar device comprising a thermal void.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679